DETAILED ACTION

This Office Action is in response to the amendment filed on September 30, 2022.  Primary Examiner acknowledges Claims 1, 3, 4, 7, 8, 11-13, 15-17, 26, 27, 29, 37, 70, 75, 77, and 78 are pending in this application, with Claims 1, 17, and 29 having been currently amended, Claims 77 and 78 having been newly added, and Claims 2, 5, 6, 9, 10, 14, 18-25, 28, 30-36, 38-69, 71-74,  and 76 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 77 and 78 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
In particular, Claims 77 and 78 incorporate the additional concept of deflection which is not coextensive with the originally filed invention, whereby the valve includes a lower portion to inwardly deflect to “move the valve to the open condition” (Claim 77) and to “cause an upward deflection of the central portion of the valve” (Claim 78).  Neither of the previously presented claims include the concept of deflection, nor the new element of the lower portion of the valve.  Thus, it appears the construction of Claims 77 and 78 is a different invention from the originally presented claims. 
Additionally, Primary Examiner advises Applicant it appears the term “deflection” and its variants is missing from the original disclosure as filed as well as the concept of the “lower portion” of  the valve.  Thus, it appears these newly added limitations may additionally be new matter as they are not supported by the original disclosure as filed.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 77 and 78 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  Consequently, the newly added subject matter of Claims 77 and 78 will not receive a rejection on the merits.  Appropriate correction and clarification is required. 
Claim 77 and 78 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 77 and 78 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In particular, Claims 77 and 78 incorporate the additional concept of deflection which is not coextensive with the originally filed invention, whereby the valve includes a lower portion to inwardly deflect to “move the valve to the open condition” (Claim 77) and to “cause an upward deflection of the central portion of the valve” (Claim 78).  However, a review of the original specification as filed does not appear to support these new features. Primary Examiner notes the term “deflection” and its variants is missing from the original disclosure as filed as well as the concept of the “lower portion” of  the valve.  Thus, it appears there is no specific recitation or support for the concept of “deflection” nor the “lower portion” of the valve in the original disclosure as filed. Therefore, the newly added subject matter of Claims 77 and 78 are deemed new matter and will not receive a rejection on the merits.  Appropriate correction and clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 7 , 11-13, 15-17, 26, 27, 29, 70, and 75 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sladek (4,951,661), as evidence by Boiarski et al. (4,268,460).
As to Claims 1 and 70, Sladek discloses a fluid trap (Figures 1, 2, 5, and 6) for a breathing limb (the combination of 35/36, “Ports 22 and 24 of T connector 19 engage ends of sections 35 and 36 of an inspiratory hose of a ventilator used to aid breathing of hospital patients.” Column 3, Lines 65-70) of a respiratory therapy system (“ventilator”), comprising at least one inlet (23, “Referring next to FIG. 5, the upper tapered section 4 of adapter valve 1 can be inserted into an opening 23 in a standard T connector 19” Column 3, Lines 60-65) configured to be connected to the breathing limb (via 19, “standard T connector 19”); a container (25, “Pressurized air 38 connected to the inlet 29 of nebulizer 25 produces a mist of liquid medication contained in the bowl of an ordinary nebulizer 25 by venturi action. The mist flows upward, as indicated by arrows 39, through the open upper end of adapter valve 1 and is injected into the pressurized air stream in inspiratory hose 35, 36.” Column 4, Lines 5-20) configured to contain fluid from the inlet (23, “To effectuate convenient attachment of a nebulizer 25 to T connector 19, the adapter valve 1 is first inserted into port 23 of T connector 19.” Column 4, Lines 5-20); a closure (2, “a lower cylindrical section 2” Column 3, Lines 25-30) the closure (2) and the container (25) being configured to be removably mounted together (best seen Figure 5) to close the container (25); and a valve (9, “A movable, planar valve plate 9 is attached to the upper end of a shaft 8 which is journaled in a hub 10.” Column 3, Lines 30-35) comprising a central valve stem (8, “shaft 8” comprising a valve seal (6, “The diameter of valve plate 9 is the same as the outside diameter of circular lip 6, so that when the lower edge of valve plate 9 rests on lip 6, a good seal is formed between lip 6 and valve plate 9.” Column 3, Lines 35-40), the valve (9) configured to be removably mounted on the container (25) and configured to be in a closed position (best seen Figure 2, in solid) which prevents fluid from the inlet (23) flowing through the valve (9) when the closure (2) is not mounted on the container (25), the valve (9) being further configured to be in an open condition (best seen Figure 6) which allows fluid from the inlet (23) into the container when the closure (2) is mounted on the container (25), wherein the valve is formed from resiliently deformable material (17, “A compression coil spring 17 is disposed around vertical shaft 8 and is anchored against the lower edge of hub 10 and the upper edge of hub 18, thereby urging spokes 16, and hence shaft 8 and valve plate 9, downward so that adapter valve 1 is normally closed.” Column 3, Lines 50-55), wherein the valve seal (6) is configured to form a seal (“a good seal is formed between lip 6 and valve plate 9”) with the inlet (23) when the valve (9) is in the closed condition (best seen Figure 2, in solid).
Regarding the operation of Sladek, although Sladek is not a conventional “fluid trap” the construction of Sladek does not preclude or prevent the operation of the device in a manner consistent with a fluid trap in light of the breadth and scope of the Applicant’s disclosure.  Primary Examiner notes Page 2, Line 14-20 of the original specification as filed states “A fluid trap may be used to collect fluid formed or introduced into the breathing circuit, and typically in the expiratory limb.”   The phrase “typically” does not preclude or prevent non-typical operations, such as the placement of this “fluid trap” on an inspiratory limb or a unilimb system. Consequently, so long as “formed or introduced into the breathing circuit” can be collected it appears the device of Sladek can operate as a fluid trap.  Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, to allege fluid traps are only located on the expiratory limb and/or must only collect condensate or mucus is improper.
In the case of Sladek, Primary Examiner notes the bidirectional arrow (38) which discloses the orientation of gas flow from the breathing circuit to the ventilator (“Reference numeral 38 designates the direction of air flow pumped by ventilator 37.” Column 4, Lines 15-20) in a bidirectional manner - which is consistent with a unilimb system.  It is noted this bidirectional flow does not include one way valve which would preclude or prevent the return of aerosol upon being excised from the container (25) to be returned back to the container (25) at any point in time of the operation of the device whereby both the closure (2) and the container (25) are mounted together.  
Sladek states the normal condition of the valve (9) is “normally closed” (Column 3, Lines 50-55, best seen Figure 2, also see: “the adapter valve 1 is first inserted into port 23 of T connector 19. Valve plate 9 remains closed.” Column 4, Lines 1-5), wherein the insertion of the closure (2) into the inlet (23) does not open the valve (9).  Rather, only the mounted insertion of the container (25) into the closure (2) causes the actuation of the valve (9) into an open condition (best seen Figure 6) by the urging of the container (25) against the base (16) of the valve stem (8) to urge the valve (9) open (“The upper edges of section 26 of the nebulizer 25 engage the lower surfaces of spokes 16, pushing shaft 8 and valve plate 9 upward, as indicated in FIG. 6.” Column 4, Lines 5-15) and permit the passage of aerosolized fluid to the patient (“The mist flows upward, as indicated by arrows 39, through the open upper end of adapter valve 1 and is injected into the pressurized air stream in inspiratory hose 35, 36.” Column 4, Lines 15-20).  Additionally, Sladek states a known concern that leaving the valve (9) open by retaining the container (25) in the mounted condition to the closure (2) may result in “mucous or condensate build-up inside inspiratory hose 35, 36 from draining out of port 23 of T connector 19” (Column 4, Lines 20-30).  Thus, it is clear that Sladek knew the failure to close the valve would result in the operation of the container (25) to become a fluid trap whereby “collect fluid formed or introduced into the breathing circuit” could end up in the container (25). 
Assuming arguendo, that one of ordinary skill in the art would not intentionally or unintentionally improperly utilized the device of Sladek as a fluid trap, Primary Examiner presents additional extrinsic evidence that even the proper usage of Sladek would still result in “collect fluid formed or introduced into the breathing circuit” deposited in the container. 
Explicitly, evidentiary reference Boiarski states a similar nebulizer to Sladek suitable for the introduction of atomized fluid particles to be delivered to a patient.   The difference between Boiarski and Sladek is that Boiarski expresses a desire to control the droplet size to assure a specific disposition droplet disposition within the lungs of the patient (Column 9, Lines 25-40), wherein the droplet size is controlled by the diameter of the “knife-edge orifice 132” (Column 10, Lines 25-40) which acts as a breakup mechanism to prevent larger droplets to be administered.  The larger droplets effectively returned to undergo ‘secondary atomization’ (Column 5, Lines 1-15) until the specific droplet size suitable for delivery from the breakup mechanism is achieved; thus, directing the desired aerosolized fluid to the patient breathing limb.
In light of the evidence of Boiarski, Primary Examiner notes Sladek the closest breakup mechanism construction of Sladek includes spokes (11 and 16, best seen Figures 3 and 4) which would effectively preclude or prevent some droplets from being atomized as the droplets would be impinged upon the spokes thus returning the larger droplets to undergo a ‘secondary atomization’.  In this act of a secondary atomization, is a naturally occurring phenomenon of the construction of the device of Sladek and results in the device of Sladek effectively acting as a fluid trap whereby “collect fluid formed or introduced into the breathing circuit” returns back to the container (25).  
Thus, in light of the broadest reasonable interpretation of the claims consistent with the original specification as filed, it appears Sladek does meet the breath and scope of Applicant’s disclosed “fluid trap” as the resultant effect of the operation of Sladek wherein the closure is mounted to the container results in an open valve wherein fluid from the container may be reintroduced into the container through the act of nebulization of the fluid and impingement resulting in secondary atomization within the container as well as by the act of collecting mucous or condensate build-up when the container and closure are still mounted together keeping the valve in an open configuration. 
As to Claim 3, Sladek alone or as evidence by Boiarski discloses the resilient deformation (17) of the valve (9) moves the valve (9) from the closed condition (Figures 1 and 2) to the open condition (Figure 6), when the container and the closure are mounted together. Sladek states the normal condition of the valve (9) is “normally closed” (Column 3, Lines 50-55, best seen Figure 2, also see: “the adapter valve 1 is first inserted into port 23 of T connector 19. Valve plate 9 remains closed.” Column 4, Lines 1-5), wherein the insertion of the closure (2) into the inlet (23) does not open the valve (9).  Rather, only the mounted insertion of the container (25) into the closure (2) causes the actuation of the valve (9) into an open condition (best seen Figure 6) by the urging of the container (25) against the base (16) of the valve stem (8) to urge the valve (9) open (“The upper edges of section 26 of the nebulizer 25 engage the lower surfaces of spokes 16, pushing shaft 8 and valve plate 9 upward, as indicated in FIG. 6.” Column 4, Lines 5-15) and permit the passage of aerosolized fluid to the patient (“The mist flows upward, as indicated by arrows 39, through the open upper end of adapter valve 1 and is injected into the pressurized air stream in inspiratory hose 35, 36.” Column 4, Lines 15-20).  
As to Claim 4, Sladek alone or as evidence by Boiarski discloses the valve (9) is configured to be mounted on the closure (2) so as to be located between the closure (2) and the container (25) when the closure (2) and the container (25) are mounted together (Figures 1, 2, 5, and 6). 
As to Claim 7, Sladek alone or as evidence by Boiarski discloses the valve (9) comprises, in transverse cross section, at least one lower projection (16, “As also best seen in FIG. 2, the lower end of shaft 8 is attached to a hub 18 having 3 spokes 16 extending radially outwardly therefrom at equal angular intervals almost to the inner wall of cavity 14. A compression coil spring 17 is disposed around vertical shaft 8 and is anchored against the lower edge of hub 10 and the upper edge of hub 18, thereby urging spokes 16, and hence shaft 8 and valve plate 9, downward so that adapter valve 1 is normally closed. The assembly including spokes 16 and vertical shaft 8 act as a valve lifter.” Column 3, Lines 40-55; also see: “The upper edges of section 26 of the nebulizer 25 engage the lower surfaces of spokes 16, pushing shaft 8 and valve plate 9 upward, as indicated in FIG. 6.” Column 4, Lines 5-10) which engages the container (25), at least one upper projection (11, “Hub 10 is rigidly supported by 3 spokes 11 that are attached to the inner surface of upper section 4.” Column 3, Lines 30-35) that engages the closure (2) relative axial movement between the closure (2) and the container (25) causing relative movement between the upper projection (11) and the lower projection (16) which moves the valve (9) between the open condition (Figure 6) and the closed condition (Figures 1 and 2). 
As to Claim 11, Sladek alone or as evidence by Boiarski discloses the valve (9) comprises one or more cutouts or recesses (defined by the space between 11/11 and/or 16/16)  configured to reduce the weight and or improve the flexibility of the valve (9). 
As to Claim 12, Sladek alone or as evidence by Boiarski discloses the closure (2), the container (25), and the valve (9) are configured such that the container (25) and the closure (2) cannot be mounted together unless the valve (9) is present. 
As to Claim 13, Sladek alone or as evidence by Boiarski discloses the valve (9) is configured to provide at least a first function of providing a valve (9) that opens or closes (Figures 1, 2, and 6) the inlet (23) and the second function of providing a fluid seal (via 6, “The diameter of valve plate 9 is the same as the outside diameter of circular lip 6, so that when the lower edge of valve plate 9 rests on lip 6, a good seal is formed between lip 6 and valve plate 9.” Column 3, Lines 35-40) between the container (25) and the closure (2). 
As to Claim 15, Sladek alone or as evidence by Boiarski discloses the container (25) and the closure (2) are configured to be mounted together using a push rotate fit (best seen Figure 5) in which the closure (2) and the container (25) are pushed together in a direction along the longitudinal axis of the container/closure.   Regarding the limitation to rotation - there is no structure that would preclude or prevent the ability of the fitment to also be rotated as the construction is circular pursuant to the Figures 5. 
As to Claim 16, Sladek alone or as evidence by Boiarski discloses at least one of the container (25) and the closure (2) comprise a guiding formation (defined by the concentrically aligned configuration) to guide the other of the container (25) and the closure (2) as the container (25) and the closure (2) are pushed and rotated together.  Regarding the limitation to rotation - there is no structure that would preclude or prevent the ability of the fitment to also be rotated as the construction is circular pursuant to the Figures 5. Additionally, Primary Examiner notes a secondary guiding formation by the tiered step construction such that the container can only be inserted at the widest region of the tiered step construction and no further. 
As to Claim 17, Sladek alone or as evidence by Boiarski discloses one or more flanges (13, Figure 1) that protrude outwardly from the closure (2), each flange (13) being configured to engage with the guiding formation (defined by the concentrically aligned configuration) as the container (25) and the closure (2) are urged together into a closed condition.   Additionally, Primary Examiner notes a secondary guiding formation by the tiered step construction such that the container can only be inserted at the widest region of the tiered step construction and no further.   In this construction, the tiered step construction could also broadly be read as a flange. 
As to Claim 26, Sladek alone or as evidence by Boiarski discloses a security formation (3A, “As best seen in FIG. 2, the lower mouth 5 opens into a cylindrical cavity 14 having a rounded annular upper shoulder 3A.” Column 3, Lines 40-45) which effectively provides a tactile confirmation of the full insertion of the container (25) and the closure (2) such that no further connection may be made upon the top of the container (25) reaching the security formation (3A). 
As to Claim 27, Sladek alone or as evidence by Boiarski discloses a peripheral lip (defined by the perimeter of 3A, “As best seen in FIG. 2, the lower mouth 5 opens into a cylindrical cavity 14 having a rounded annular upper shoulder 3A.” Column 3, Lines 40-45) of the closure (2) configured to be positioned adjacent a longitudinally extending peripheral skirt (27) on the container (25), the lip (perimeter of 3A) comprising at least one radially directed flange (best seen Figures 1 and 5) configured to receive in corresponding recessed portion of the skirt (27) relative rotation between the container (25) and the closure (2) causing the flange portion to overlap with a non-recessed portion of the skirt (27), the overlap resisting removal of the closure (2) from the container (25) in the longitudinal direction. Regarding the limitation to rotation - there is no structure that would preclude or prevent the ability of the fitment to also be rotated as the construction is circular pursuant to the Figures 5.
As to Claim 29, Sladek alone or as evidence by Boiarski discloses the valve (9) includes a plurality of radially extending spokes (11) between the sidewall (4) of the valve (9) and the central valve stem (8), a slot (defined by the openings between 11/11) defined between each pair of adjacent spokes. 
As to Claim 75, please see the rejection of Claim 1, wherein the wye piece (19) provides a connector or adapter to provide for insertion of the closure (2) into the container (25) in order to provide the fluid to be introduced into the inspiratory breathing limb (“Ports 22 and 24 of T connector 19 engage ends of sections 35 and 36 of an inspiratory hose of a ventilator used to aid breathing of hospital patients.” Column 3, Lines 65-70). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Sladek (4,951,661), as evidence by Boiarski et al. (4,268,460), as applied to Claim 1 and further in view of Roberts et al. (5,388,571). 
As to Claim 37, Sladek alone or as evidence by Boiarski discloses fluid trap having a container, in the form of a nebulizer, for delivering fluid to the patient.  Yet, does not expressly disclose the container having at least one drain extending along the exterior of the container from the container base.
Roberts teaches a similar fluid trap to Sladek having a container (200, Figure 2) the same form as a nebulizer (200, “Nebulizer component 200 in FIG. 2 includes a T-piece section 201 having an inlet port with connection 202 and an exit port with connection 203 which are forced-fit, sliding sleeve connectors and which provide for interconnection within the inspiratory flow-path between flexible hose segments 134,152 respectively.” Column 9, Lines 1-10) connected to a breathing limb located between the patient and the ventilator (Abstract and Figure 1). 
Regarding the remaining limitations, Roberts teaches the container base having a port (212, “Medical apparatus for servicing the nebulizer component includes a liquid removal path means. Undesired liquid exits from lower region 208 through bottom nipple 212, through adaptor connection 214 which is forced to slide onto the nipple, through tube 216, through adaptor connection 218 which is forced to slide over the end of probe-activated valve 220, and then past the valve, into disposal means 222 for liquid which includes an activating-probe connector 224.” Column 9, Lines 25-30) to support the removal of liquid from the container. Additionally, Roberts teaches upon removal of the liquid from the container additional liquid may be introduced for “subsequent nebulization treatment” (Column 9, Lines 65-70).  Thus, the resultant effect of the drain at the base of the container provides for both the removal and introduction of liquid to be nebulized by the system. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the nebulizer of Sladek to include the use of a drain as taught by Roberts to ensure the removal of “undesired liquids” and the addition of “additional liquids” for subsequent nebulization treatments. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sladek (4,951,661), as evidence by Boiarski et al. (4,268,460), as applied to Claim 1 and further in view of Seeler (3,356,100).
As to Claim 8,  Sladek alone or as evidence by Boiarski discloses a valve (9) having a planar orientation serving as a one-way valve to provide or remove fluid access between the breathing limb and the container, wherein the valve has a central valve stem (8).  Yet, does not expressly disclose the valve having the shape consistent with a “substantially W shape transverse cross section having a pair of upper projections and a pair of lower projections”.
Seeler teaches an alternative shape of a one way valve in a medical device having the shape consistent with a “substantially W shape transverse cross section” for controlling the delivery of fluids (gas or liquid).  As stated Seeler describes “the one piece valve 86 in two sections, one comprising a circular and planar section 90 and the other comprising a diverging peripheral flange portion 92, which surrounds the planar section” (Column 4, Lines 20-25).  Further, Seeler states the shape of the valve effectuates the responsiveness of the valve wherein “as pressure of the gas…rises, the annular flange portion 92 of the valve 86 is caused to lift off its valve seat” (Column 4, Lines 70-75) and the “immediate reduction of the gas pressure … causes the flange portion 92 of the fluid distribution valve to immediately seat against the interior wall of the housing section” (Column 6, Lines 15-30).  Effectively the construction yields a valve that progressively opens and closes in response to the pressure gradients through the upper and lower projections as compared to a flat and planar valve which does not take into consideration progressive opening and closing movements. 
Primary Examiner notes, turning to the instant invention, the shape “substantially W shape” is not critical.  In particular, the instant invention additionally considers “The valve may comprise a 'U' or V' shaped  transverse cross section” (Page 5, Lines 15-20) and “While this embodiment has been described in terms of a W shaped valve 7, other shapes are possible.” (Page 23, Lines 5-10).  Consequently, Applicant has not asserted the specific “substantially W shape” provides a particular advantage, solves a stated problem, or serves a purpose different from that of providing a one way valve suitable for controlling the delivery of fluids (gas or liquid); thus, the use of the specific W shape appears to lack criticality in its design.  Hence, one of ordinary skill in the art would have expected Applicant’s invention would perform equally well with the modified Sladek, as Seeler teaches a “substantially W shape” as a function of the central region flanked by dual “flange portions 92” having a “substantially W shape” for the ability of a progressive closure of the valve, that would yield the predictable results of performing in the same manner as Applicant’s “substantially W shape”.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the valve of Sladek to include a different shaped valve in particular “substantially W shape” as a function of the central region flanked by dual “flange portions 92” having a “substantially W shape”, as taught by Seeler to be a known result effective variable suitable for imparting progressive opening and closing of the valve based on pressure gradients. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Primary Examiner appreciates Applicant’s amendments to overcome the prior art made of record; however, upon further examination giving the broadest reasonable interpretation of the claims in light of the specification, it appears Applicant’s claims unintentionally read on the nebulizer of Sladek (4,951,661), as evidence by Boiarski et al. (4,268,460).  
Regarding the operation of Sladek, although Sladek is not a conventional “fluid trap” the construction of Sladek does not preclude or prevent the operation of the device in a manner consistent with a fluid trap in light of the breadth and scope of the Applicant’s disclosure.  Primary Examiner notes Page 2, Line 14-20 of the original specification as filed states “A fluid trap may be used to collect fluid formed or introduced into the breathing circuit, and typically in the expiratory limb.”   The phrase “typically” does not preclude or prevent non-typical operations, such as the placement of this “fluid trap” on an inspiratory limb or a unilimb system. Consequently, so long as “formed or introduced into the breathing circuit” can be collected it appears the device of Sladek can operate as a fluid trap.  Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, to allege fluid traps are only located on the expiratory limb and/or must only collect condensate or mucus is improper.
In the case of Sladek, Primary Examiner notes the bidirectional arrow (38) which discloses the orientation of gas flow from the breathing circuit to the ventilator (“Reference numeral 38 designates the direction of air flow pumped by ventilator 37.” Column 4, Lines 15-20) in a bidirectional manner - which is consistent with a unilimb system.  It is noted this bidirectional flow does not include one way valve which would preclude or prevent the return of aerosol upon being excised from the container (25) to be returned back to the container (25) at any point in time of the operation of the device whereby both the closure (2) and the container (25) are mounted together.  
Sladek states the normal condition of the valve (9) is “normally closed” (Column 3, Lines 50-55, best seen Figure 2, also see: “the adapter valve 1 is first inserted into port 23 of T connector 19. Valve plate 9 remains closed.” Column 4, Lines 1-5), wherein the insertion of the closure (2) into the inlet (23) does not open the valve (9).  Rather, only the mounted insertion of the container (25) into the closure (2) causes the actuation of the valve (9) into an open condition (best seen Figure 6) by the urging of the container (25) against the base (16) of the valve stem (8) to urge the valve (9) open (“The upper edges of section 26 of the nebulizer 25 engage the lower surfaces of spokes 16, pushing shaft 8 and valve plate 9 upward, as indicated in FIG. 6.” Column 4, Lines 5-15) and permit the passage of aerosolized fluid to the patient (“The mist flows upward, as indicated by arrows 39, through the open upper end of adapter valve 1 and is injected into the pressurized air stream in inspiratory hose 35, 36.” Column 4, Lines 15-20).  Additionally, Sladek states a known concern that leaving the valve (9) open by retaining the container (25) in the mounted condition to the closure (2) may result in “mucous or condensate build-up inside inspiratory hose 35, 36 from draining out of port 23 of T connector 19” (Column 4, Lines 20-30).  Thus, it is clear that Sladek knew the failure to close the valve would result in the operation of the container (25) to become a fluid trap whereby “collect fluid formed or introduced into the breathing circuit” could end up in the container (25). 
Assuming arguendo, that one of ordinary skill in the art would not intentionally or unintentionally improperly utilized the device of Sladek as a fluid trap, Primary Examiner presents additional extrinsic evidence that even the proper usage of Sladek would still result in “collect fluid formed or introduced into the breathing circuit” deposited in the container. 
Explicitly, evidentiary reference Boiarski states a similar nebulizer to Sladek suitable for the introduction of atomized fluid particles to be delivered to a patient.   The difference between Boiarski and Sladek is that Boiarski expresses a desire to control the droplet size to assure a specific disposition droplet disposition within the lungs of the patient (Column 9, Lines 25-40), wherein the droplet size is controlled by the diameter of the “knife-edge orifice 132” (Column 10, Lines 25-40) which acts as a breakup mechanism to prevent larger droplets to be administered.  The larger droplets effectively returned to undergo ‘secondary atomization’ (Column 5, Lines 1-15) until the specific droplet size suitable for delivery from the breakup mechanism is achieved; thus, directing the desired aerosolized fluid to the patient breathing limb.
In light of the evidence of Boiarski, Primary Examiner notes Sladek the closest breakup mechanism construction of Sladek includes spokes (11 and 16, best seen Figures 3 and 4) which would effectively preclude or prevent some droplets from being atomized as the droplets would be impinged upon the spokes thus returning the larger droplets to undergo a ‘secondary atomization’.  In this act of a secondary atomization, is a naturally occurring phenomenon of the construction of the device of Sladek and results in the device of Sladek effectively acting as a fluid trap whereby “collect fluid formed or introduced into the breathing circuit” returns back to the container (25).  
Thus, in light of the broadest reasonable interpretation of the claims consistent with the original specification as filed, it appears Sladek does meet the breath and scope of Applicant’s disclosed “fluid trap” as the resultant effect of the operation of Sladek wherein the closure is mounted to the container results in an open valve wherein fluid from the container may be reintroduced into the container through the act of nebulization of the fluid and impingement resulting in secondary atomization within the container as well as by the act of collecting mucous or condensate build-up when the container and closure are still mounted together keeping the valve in an open configuration. 
In the interest of advancing prosecution, it appears one such manner of overcoming the newly located prior art refences includes a disclosure to the feature of “central actuator 85”, as shown in Figures 16 and 17.  As stated in the original specification as filed, “the motion of the valve 7 is created by contact with a central actuator 85 provided on the container 3. The central actuator 85 may comprise an upstanding finger or lug which makes contact with the central part of the underside of the valve base 29, directly beneath the valve stem 35, and forces the valve stem 35 and valve disk 37 upwards as the container 3 is inserted into the closure 5”.  Clearly, Sladek does not include a central actuator (85) provided at the container base (11) for contact with the valve (7), whereby the central actuator (85) makes contact with the central part of the underside of the valve base (29), directly beneath the valve stem (35) and forces the valve stem (35) and the valve disk (37) upwards as the container (3) is inserted into the closure (5). Rather, the actuation of the valve of Sladek is a function of the of the top of the container engaging with the shoulder within the closure to press the spoke and valve stem upward.  The container base of Sladek includes the gas inlet and has no structure extending from the container base through the valve stem to actuate the valve when the container and closure are mounted together.  Applicant is reminded, this suggested limitation IS NOT AN INDICATION OF ALLOWABLE SUBJECT MATTER and WOULD BE SUBJECT TO FURTHER SEARCH AND CONSIDERATION.  However, should Applicant desire to file an amendment introducing this aforementioned suggestion or any other limitation, Applicant is invited to file an After Final Consideration Pilot 2.0 - https://www.uspto.gov/patents/initiatives/after-final-consideration-pilot-20.
In light of the aforementioned response, the non-final rejection of the claims has been maintained and made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785